Title: To James Madison from John Quincy Adams, 14 March 1801
From: Adams, John Quincy
To: Madison, James


No: 185.Sir.
Berlin 14. March 1801.
The question of peace and War between Great Britain & the North of Europe still appears to depend upon the determination of the british Cabinet, relative to Count Haugwitz’s note of the 12th: ulto. How long this may be delayed it is yet impossible to say. At the date of the last accounts we have, the king’s health, though hoped to be in a recovering state, was not such as to permit the transaction of public business. The proposals made to Russia, which I mentioned in my last, and upon the success of which Lord Carysfort appeared to place some dependence, have I believe decidedly failed, and those made here have not been more successful.
The naval and military preparations in Russia, Sweden and Denmark, are pursued with unabated perseverance and ardour. The king of Sweden has been in person to the Seaports where they are chiefly employed about them in his dominions, and has had an interview with the prince royal of Denmark at Helsingberg.
The Emperor of Russia has prohibited all exportation of every kind from his dominions, by land or water. The object, is to prevent the English from obtaining at second hand those articles which are supposed to be indispensably necessary for their navy. The prohibition was at first limited to the Prussian dominions; but probably the Prussian Minister represented that this would indicate a jealousy with regard to a faithful ally which was by no means deserved, and the prohibition was in consequence of this made general. It is possible that Russia will urge her allies to imitate her example, and they may comply with this desire. The measure is very strong, as it can at best only distress England by a blow rebounding from their own subjects. Other Countries are less able than Russia to bear such experiments, and other governments are compell’d to enquire with more attention what effect a measure will produce upon the concerns and subsistence of their own people. The Northern powers however, his allies have placed themselves in a state of so much dependence upon him, that they seldom venture to refuse him anything, and even when they hesitate objections, he has a mode of proceeding, which very much abridges all discussion. It is therefore impossible to say how far this system of non-exportation will extend. So long as it shall be supported in Russia, there will be little encouragement for our vessels to frequent the ports of that Empire, and therefore little benefit from the step I took, and mentioned to you in my last letter, to secure protection for our navigation there. But it seems to me that this plan is too violent in its nature to be of long duration. A non-importation ordinance would probably more immediately and more forcibly affect the English, and may perhaps be substituted instead of this, when the trial shall have discovered its inconveniences. Even non-importation might indeed be more easily decreed than carried into effect. Such laws exist both in France and Holland; though it is well known, that the exportation of manufactures from England to those Countries was never so great at any period of peace as at present.
The Russian Ambassador Kalütchew had not arrived at Paris, on the first of this month. He travell’d very slowly, and from the time of his arrival at Francfort on the Main was received, entertained, and escorted with all the honours usually paid to a Sovereign prince travelling as such.
It is hardly to be conceived even if the closest alliance should take place between France and Russia (an event apparently probable) that one of its objects will be a concerted invasion either of Great Britain or of Ireland. However eccentric the political course of Russia may be thought, and however influenced by present feelings and momentary views, I cannot imagine she will so totally discard her great and permanent interest of maintaining the british Islands in some sort as a balance against France, as to lend her hand for making them completely subservient to the french power. France and Russia have each her interest and each her passions hostile to England; but the point in which they concur is not in Europe; but in Africa and Asia.
An effort has recently been made by France to send a reinforcement to her army in Egypt. A squadron of seven ships of the line and two frigates, under the command of Admiral Gantheaume, slip’d out of Brest harbour notwithstanding the English blockade, on the 30th: of January, and pursued their voyage without impediment untill they entered the mediterranean. But, whether they found themselves too closely pursued by a superior English squadron, or the naval force of that nation in the mediterranean too great for them to contend with, they found it necessary to pass the straights again, and take refuge in the harbour of Toulon. On their passage they took an English frigate and some smaller vessels.
This hazardous experiment which cannot yet be said to have failed, has probably been made in consequence of the English expedition under General Abercrombie. Yet France might have looked without much anxiety for the issue of that, without exposing more of her own ships and men to a similar fate. Of Abercrombie’s troops it is not known where they are. They first went to the island of Rhodes, but found there was no safe harbour there. They next landed on the coast of Caramania. But some unforeseen obstacles prevent their landing in Egypt. English armies of late have been famous for the discovery of unforeseen obstacles. An opposition member in the house of peers observed lately that they had made such discoveries, as dykes in Holland, and rocks in Spain.
The Russian and Prussian Ministers at Constantinople, have jointly made remonstrances against the admission of these English troops by the Ottoman porte, and insisted upon the Sultan’s placing his sole reliance for the restoration of Egypt, upon their negotiations with France. Whether possess’d by French or English, there is at least all probability that Egypt is forever lost to the Porte. I am with the utmost respect, Sir, your very obedt: & humble Servt:
John Q. Adams
 

   
   RC (DNA: RG 59, DD, Prussia, J. Q. Adams at Berlin); letterbook copy (MHi: Adams Papers).



   
   Count Christian August Heinrich Kurt von Haugwitz, one of three ministers in the Prussian foreign office, notified the British government on 12 Feb. that any act of war against Sweden and Denmark would force Prussia to support its allies. As both Rufus King and Adams had reported since mid-January, war between Britain and the armed league seemed certain. Czar Paul I, responding to Napoleon’s overtures, had seized all British merchantmen in Russian ports. The British retaliated by detaining Swedish and Danish shipping, thus drawing the fourth member of the neutral league, Prussia, into the crisis.



   
   John Joshua Proby, first earl of Carysfort, was British envoy extraordinary and minister plenipotentiary to the court of Berlin at the time. The British had captured Malta in September 1800. Before receiving Haugwitz’s note the British ministry had determined on a conciliatory course toward Paul’s government—perhaps recognizing his title as “Protector” of Malta or agreeing to joint occupation of the island.



   
   Letterbook copy reads: “her other allies.”



   
   Concerned that Americans visiting Russian ports might be mistaken for Englishmen, Adams raised the issue with the Russian minister in Berlin (Adams to JM, 7 Mar. 1801).



   
   Stepan A. Kolychev (or Kalytcheff) had replaced General G. M. Sprengtporten as a special Russian envoy in France.


